Appeal from a judgment of the County Court of Saratoga County (Williams, J.), rendered May 28, 1993, convicting defendant upon his plea of guilty of the crime of attempted grand larceny in the third degree.
We reject defendant’s contention that the prison sentence he received of 1 to 3 years was harsh and excessive. Not only was the sentence well within the statutory guidelines, but defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court. Under the circumstances, we find no reason to disturb the sentence imposed.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.